Citation Nr: 0603725	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  00-25 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an attention deficit 
disorder (also claimed as anxiety).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served from September 1980 to December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas, which, in pertinent part, denied the veteran's 
claim for service connection for attention deficit disorder 
(ADHD, also claimed as anxiety).

In November 2000, the veteran perfected his appeal and 
decided to have the case decided without a hearing.

In October 2002, the Board initiated development of the claim 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), in effect at that 
time, to include obtaining additional evidence.  However, in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated portions 
of the new regulation.  The Federal Circuit specifically 
noted that 38 C.F.R. § 19(a)(2) (2002) was inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denied 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  See also Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  For this reason, the case was 
remanded to the RO by the Board in October 2003, to give the 
veteran the opportunity for initial review by the AOJ review 
of newly received evidence, to include obtaining additional 
relevant medical and personnel records.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. § 20.1304(c) (2005).  The purpose 
of that remand was met to the extent possible and the case 
has been returned to the Board for its appellate review.

In addition to the psychiatric issue on appeal, the veteran 
submitted a timely Notice of Disagreement to the RO's August 
2000 decision denying service connection for alcohol and drug 
abuse and hepatitis C.  A Statement of the Case was issued in 
November 2000 addressing all three issues but the veteran did 
not perfect his appeal of the latter two claims by submitting 
a time Substantive Appeal.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely Notice of Disagreement to a rating decision denying 
the benefit sought, and a timely Substantive Appeal.  38 
U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  The veteran was informed of this matter in a 
Supplemental Statement of the Case issued in April 2002.  He 
has not disagreed with the RO's finding.   


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran was on active duty for approximately three 
months, from September to December 1980.

3.  Attention deficit hyperactive disorder (ADHD) is a 
developmental disorder; developmental defects are not 
diseases or injuries within the meaning of legislation 
pertaining to compensation benefits; it is not shown that any 
acquired psychiatric disability was superimposed on the 
veteran's ADHD during service. 


CONCLUSION OF LAW

Service connection for ADHD is not warranted.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the October 2003 
Board remand, the RO rating decision, the statement of the 
case (SOC) and the supplemental statements of the case 
(SSOC), issued in connection with the appellant's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, correspondence from the RO sent to the appellant, 
to include the March 2001 letter, specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
March 2001 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claims; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  Thus, the failure to 
use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not implemented prior to the issuance of the August 2000 
RO decision that is the subject of this appeal.  Nonetheless, 
the Board finds that prior to the August 2000 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in his possession or that he could 
obtain that would substantiate his claim.  Thus, the Board 
finds that the veteran received VCAA notice at the required 
time in this case.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has made repeated attempts to obtain the 
veteran's service medical records.  Although the RO obtained 
most of the veteran's service medical reports, service 
personnel records could not be found.  Each inquiry proved to 
be unsuccessful.  Where, as here, part of the veteran's 
service records are presumed lost, through no fault of the 
veteran, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule, is heightened.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  This heightened duty includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet. App. 401 (1991); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  The Board finds that all efforts to 
obtain the service personnel records have been made and have 
been fruitless, the documentation of responses to the 
searches has met the heightened standard for searches for 
evidence known to have been in the government's possession.  
The RO has obtained all identified evidence to the extent 
possible.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran has a hip 
disability that began during or as the result of some 
incidence of service, to include trauma, the Board notes 
that, in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant' s act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4) (2005). 

That is, personality disorders are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2005); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 
3 Vet. App. 439 (1992).  As elaborated upon in the analysis 
below, since ADHD is a developmental defect, service 
connection for such is precluded by law in the absence of a 
superimposed acquired psychiatric disorder during service.  
The service medical records pertaining to the veteran's brief 
period of active duty are negative for any findings relating 
to an acquired psychiatric disorder or ADHD.  The Board finds 
that the medical evidence currently of record is sufficient 
to adjudicate the appeal of this issue and a medical 
examination or opinion at this late date is not warranted.  
38 U.S.C. § 5103A(d) (West 2002)); 38 C.F.R. § 3.159(c)(4) 
(2005). 

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran contends that his ADHD is related to his period 
of service from September to December 1980.  He claims that 
prior to being released from active duty he was receiving 
psychiatric treatment and was evaluated for ADHD.  

The service medical records are negative for any findings 
attributable to an acquired psychiatric disorder, to include 
depression and an anxiety disorder.  They are also devoid of 
any findings relating to ADHD.  These records include a 
report of a pre-enlistment examination, to include a 
psychiatric assessment, which was normal.  There is no report 
of a separation examination.  As noted above, the RO has made 
requests for additional service medical and personnel records 
but no additional records were available. 

Post-service medical records from May 1995 to February 1996 
show that the veteran has received psychiatric treatment for 
several conditions.  The records contain multiple diagnoses, 
to include polysubstance abuse, alcohol and cocaine 
dependence, marital problems, major depression without 
psychotic features and ADHD.  Clinicians have indicated 
symptoms such as rapid speech and flight of ideas, however, 
these have been related to substance abuse and intoxication 
(September 1995 and January 1996).

Pursuant to the December 2004 Board remand, the RO contacted 
the National Personnel Records Center (NPRC), to request the 
veteran's records showing the reason for his separation from 
service and the facts and circumstances surrounding his 
discharge, as well as additional service medical records, to 
include psychiatric treatment in service during the period of 
September 1980 to December 1980, and a psychiatric evaluation 
at Fort Gordon prior to discharge.  The NPRC, provided a 
response stating that it did not have his personnel records 
and that any medical of dental records would have been part 
of the veteran's service medical records that had already 
been furnished to the RO and were part of the case file.  
   
Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disability shown after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Developmental defects, personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits.  38 C.F.R. § 
3.303(c).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The service medical records are negative for any findings 
attributable to an acquired psychiatric disorder, to include 
depression and anxiety, or ADHD.  The earliest post-service 
discharge records that provide evidence of ADHD are dated in 
1996.  
ADHD is a developmental defect.  Under 38 C.F.R. § 3.303(c), 
developmental defects are not diseases or injuries within the 
meaning of legislation pertaining to compensation benefits, 
and may not, of themselves, be service connected.  
Accordingly, service connection for ADHD (of itself) is 
barred by law.  See also 38 C.F.R. § 4.9 (2005); Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. 
App. 439 (1992).

If acquired psychiatric disability is superimposed on the 
developmental defect during service, the superimposed 
disability may be service connected.  See VAOPGCPREC 82-90 
(July 18, 1990).  Here, however, there is no evidence that an 
acquired psychiatric disability (e.g., major depression or an 
anxiety disorder) was superimposed on the veteran's ADHD 
during service.  Major depression or an anxiety disorder was 
not diagnosed during service or for many years thereafter, 
and there is no competent (medical) evidence to the effect 
that it (or any other acquired psychiatric disability) began 
or was linked to service.  

The Board recognizes the assertions by the veteran that his 
ADHD (also claimed as claimed as an anxiety disorder) is 
related to service.  However, service connection for ADHD by 
itself is precluded by law and there is no evidence that an 
acquired psychiatric disability was superimposed on the 
veteran's ADHD during service.  As a lay person, the veteran 
is not competent to provide a medical diagnosis or an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, supra.  As a result, his contentions 
are not material to the issue of whether an acquired 
psychiatric disability was superimposed on his ADHD during 
service.  Espiritu, supra.

As the preponderance of the evidence is against the claim for 
service connection for ADHD (also claimed as claimed as an 
anxiety disorder), the benefit-of-the-doubt rule is not for 
application and the claim must be denied.  38 U.S.C.A. § 
5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 


ORDER

Entitlement to service connection for an attention deficit 
disorder (also claimed as anxiety) is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


